DETAILED ACTION
The following is a response to Applicant’s communications filed December 14, 2021 that included amendments, which have been entered. In Applicant’s response, Applicant amended claims 23 and 33. Claims 1-22 and 43-58 were previously canceled. As a result of these amendments, claims 23-42 are allowable.




REASONS FOR ALLOWANCE
Claims 23-42 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 101
Examiner finds the Applicant’s argument that the claims recite patent-eligible subject matter to be persuasive, particularly those arguments set forth in pages 10 and 12-13.
Examiner submits that the additional elements recited in claim 23 & 33, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the claims recite, and are necessarily rooted in, an improvement in technology, namely an improvement in the technology of hazard remediation equipment, specifically respirator technology, by using sensors of respirator/hazard remediation equipment to determine the status of the respirator/hazard remediation equipment and ensure a particular article of a respirator/hazard remediation equipment has sufficient remaining resources including a respirator with sufficient battery life and sufficient oxygen to operate to complete a task in a particular confined space. Further, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The specifically recited additional elements sufficient to integrate any abstract idea into a practical application that recite an improvement in hazard remediation equipment technology, specifically respirator technology, of determining the status of the respirator/hazard remediation equipment using sensor data from sensors of the respirator/hazard remediation equipment and ensuring a particular article of a respirator/hazard remediation equipment has sufficient remaining resources including a respirator with sufficient battery life and sufficient oxygen to operate to complete a task in a particular confined space and also recite meaningful limitations beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 33, and similarly claim 23:
receiving, by a computing device, user input … a particular confined space having limited means of entry or exit …;
receiving, from one or more sensors associated with a plurality of articles of hazard remediation equipment, sensor data associated with the plurality of articles of hazard remediation equipment;
applying, by the computing device, at least one model …;
determining, based on the sensor data associated with the plurality of hazard remediation equipment that are the same type, a status of the plurality of articles of hazard remediation equipment …; and 
determining, based on the status of each of the plurality of articles of hazard remediation equipment, at least one particular article of hazard remediation equipment with remaining resources to operate … to complete the task to be performed in the particular confined space, wherein the particular article of hazard remediation equipment comprises a respirator and the remaining resources include sufficient battery life and sufficient oxygen to operate for the estimated amount of time to complete the task to be performed in the particular confined space; and 
outputting, by the computing device, a notification indicating the at least one hazard remediation technique that includes an indication of the particular article of hazard remediation equipment that includes remaining resources to operate … to complete the task to be performed in the particular confined space.
Prior Art
Examiner finds the Applicant’s argument that the prior art rejections should be withdrawn to be persuasive, particularly those in pages 14-15 arguing that Eberbach and Insley fail to disclose the amended features of claim 23, and similarly claim 33, that now recite “receive user input setting up a work configuration for the system, wherein the user input includes one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space” and "wherein the particular article of hazard remediation equipment comprises a respirator and the remaining resources include sufficient battery life and sufficient oxygen to operate for the estimated amount of time to complete the task to be performed in the particular confined space."
With respect to claim 23, and similarly 33, Examiner submits that none of the cited prior art, taken individually or in any reasonable combination, teaches or suggests at least the following limitations:
receive user input setting up a work configuration for the system, wherein the user input includes one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space; …
determine, based on the status of each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment, wherein the particular article of hazard remediation equipment includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space, wherein the particular article of hazard remediation equipment comprises a respirator and the remaining resources include sufficient battery life and sufficient oxygen to operate for the estimated amount of time to complete the task to be performed in the particular confined space,

as recited in claim 23, and similarly claim 33.
The closest prior art include Eberbach, et al. (US 20170185905 A1), hereinafter Eberbach, and Insley, et al. (US 20110234374 A1), hereinafter Insley. However, neither Eberbach nor Insley, alone or in any reasonable combination, teach or suggest the whole of the aforementioned limitations of amended claim 23, and similarly claim 33 for the reasons set forth by Applicant.
Additionally, Examiner cites the addition relevant prior art reference of Thompson, et al. (US 20190118008 A1), hereinafter Thompson, disclosing an in-mask feedback system for a respirator that displays oxygen remaining in an oxygen source and battery power levels; however, Thompson does not disclose  receive user input setting up a work configuration for the system, wherein the user input includes one or more characteristics of a particular confined space having limited means of entry or exit nor determine, based on the status [determined based on sensor data] each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment [that] includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space, wherein the particular article of hazard remediation equipment comprises a respirator and the remaining resources include sufficient battery life and sufficient oxygen to operate for the estimated amount of time to complete the task to be performed in the particular confined space, as required by claims 23 and 33. Furthermore, while Thompson teaches individual elements of the above limitations when the individual elements (i.e., respirator, oxygen, and battery) are viewed in isolation, any combination of Thompson and the cited references to teach all the claim elements of the limitations would be the result of impermissible hindsight reconstruction.
Furthermore, Examiner cites the additional relevant non-patent literature reference of Moore, Interactive PPE Keeps Workers Safer, Construction Equipment (Feb 2017), available at www.constructionequipment.com/interactive-ppe-keeps-workers-safer, hereinafter Moore, disclosing PPE devices including a respirator that notifies the wearer when the filter needs changing or the battery needs charging; however, Moore does not disclose receive user input setting up a work configuration for the system, wherein the user input includes one or more characteristics of a particular confined space having limited means of entry or exit nor determine, based on the status [determined based on sensor data] of each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment [that] includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space, wherein the particular article of hazard remediation equipment comprises a respirator and the remaining resources include sufficient battery life and sufficient oxygen to operate for the estimated amount of time to complete the task to be performed in the particular confined space, as required by claims 23 and 33. Furthermore, while Moore teaches individual elements of the above limitations when the individual elements (i.e., respirator and battery) are viewed in isolation, any combination of Moore and the cited references to teach all the claim elements of the limitations would be the result of impermissible hindsight reconstruction.
Moreover, while the above references teach some of the individual elements of the above limitations when the individual elements are viewed in isolation, since of the since the specific ordered combination of claim elements recited in claims 23 and 33 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Eberbach, Insley, Thompson, and Moore, and/or any other additional reference(s) would be improper to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623